internal_revenue_service number release date index number -------------------- ----------------------------------------------- --------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-135912-08 date date re -------------------------------------------------------- legend decedent -------------------------------------------- spouse ---------------------------- trust --------------------------------------------- date ------------------------- date ------------------------- date ------------------------- date -------------------------- dear ----------------- this is in response to your letter dated date from your authorized representative requesting a ruling that pursuant to revproc_2001_38 2001_1_cb_1335 the qualified_terminable_interest_property qtip_election made with respect to decedent’s estate is a nullity for federal estate gift and generation-skipping_transfer_tax purposes facts decedent created trust on date trust was amended on date decedent died on date survived by spouse paragraph of decedent’s last will and testament bequeaths certain tangible_personal_property to spouse under the provisions of paragraph of decedent’s will the residue of decedent’s estate was bequeathed to trust under the provisions of trust upon decedent's death a separate credit_shelter_trust was to be funded with the largest amount that can pass free of federal estate_tax decedent’s total gross_estate was less than the applicable_exclusion plr-135912-08 amount under sec_2010 of the internal_revenue_code accordingly pursuant to the provisions of trust all of decedent’s estate excepting tangible_personal_property disposed of under paragraph of decedent’s will was used to fund the credit trust on schedule m of decedent's united_states estate and generation-skipping_transfer_tax return form_706 a qtip_election under sec_2056 was made with respect to a portion of the property in credit trust decedent’s estate received an estate_tax closing letter from the internal_revenue_service on date indicating that no tax was due it was subsequently discovered that the qtip_election was made and that the election was not necessary to reduce the estate_tax liability to zero you request a ruling that the qtip marital_deduction election taken on decedent’s federal estate_tax_return be treated in its entirety as null and void for federal estate gift and generation-skipping tax transfer purposes law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that a marital_deduction is not allowed for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qtip for purposes of sec_2056 qtip is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qtip is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 and b provide that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 plr-135912-08 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 in general under revproc_2001_38 a qtip_election under sec_2056 will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where a qtip_election was made when the taxable_estate before allowance of the marital_deduction was less than the applicable_exclusion_amount under sec_2010 another example set forth in the revenue_procedure is where the decedent's will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 in this case the qtip_election was not necessary to reduce the estate_tax liability to zero that is the estate_tax liability would have been zero whether or not the election was made because decedent’s estate was below the applicable_exclusion_amount under sec_2010 accordingly we rule that the qtip_election is null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the property held in trust will not be includible in the gross_estate of spouse under sec_2044 and spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to that property further spouse will not be treated as the transferor of the property in the trust for generation-skipping_transfer_tax purposes under sec_2652 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trusts the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-135912-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
